DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4-9 are presently under consideration, claims 10-16 remain withdrawn from consideration and claims 2-3 are cancelled by applicant’s amendments to the claims filed with the response dated 26 October 2021.
Applicant’s amendments to the claims have overcome the indefiniteness rejections of record and the prior art rejections of record, and these rejections are therefore withdrawn.
 Upon further search and consideration of the relevant field of art, a new grounds of rejection for claims 1 and 5-9 is presented below, and claim 4 is objected to as depending from rejected claim 1 but being allowable if rewritten in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2018/0158976), and further in view of Hsieh et al (US 2008/0190479)  and further in view of Dutta (US 2008/0072958).

Regarding claim 1 Ahn discloses a tandem solar cell comprising: 
a silicon lower cell comprising a front surface portion ([0042], Fig. 2 see: silicon solar cell 110); 

a bonding layer for bonding the silicon lower cell and the perovskite upper cell between the silicon lower cell and the perovskite upper cell ([0042], Fig. 2 see: inter-layer 130), 
the front surface portion of the silicon lower cell being in contact with the bonding layer includes a texture structure wherein the texture structure comprises pyramid shapes with sidewalls and concave portions between the pyramid shapes ([0050]-[0051], Fig. 2 see: front surface of the silicon solar cell 110 has a textured structure of projections (pyramids) including sidewalls forming concave portions), and
the bonding layer includes a first transparent electrode layer formed on the sidewalls of the pyramid shapes ([0062], [0065]-[0067], Fig. 2 see: inter-layer 130 disposed on the sidewalls of the front surface texture pyramids comprises a transparent conductive oxide).
Ahn does not explicitly disclose the texture structure comprises truncated pyramid shapes with top surfaces.
Although Ahn teaches where the bonding layer can have a multilayer structure ([0062], [0065]-[0067]), Ahn does not explicitly disclose where the bonding layer further comprises a buried layer filling concave portions of the texture structure on the first transparent electrode layer, exposing portions of the first transparent electrode layer between the texture structure and the buried layer and a second transparent electrode layer on top surfaces of the buried layer, the exposed portion of the first transparent 
Dutta discloses a solar cell comprising a texture structure that has a truncated pyramid shape with sidewalls and top surfaces (Dutta, [0046], [0049], Figs. 3C, 3D, 4A, 5, and 6B see: the light incident surface of the solar cell is provided with a texture structure of a trapezoidal (truncated pyramid) shape). Dutta teaches this shape increases the conversion efficiency of a fixed exposed area of the solar cell by increasing the short circuit current (Dutta, [0046], [0049], Figs. 3C, 3D, 4A, 5, and 6B).
Dutta and Ahn are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Ahn in view of Dutta such that the texture structure of Ahn has a truncated pyramid shape with sidewalls and top surfaces as taught by Dutta (Dutta, [0046], [0049], Figs. 3C, 3D, 4A, 5, and 6B see: the light incident surface of the solar cell is provided with a texture structure of a trapezoidal (truncated pyramid) shape) as Dutta teaches this shape increases the conversion efficiency of a fixed exposed area of the solar cell by increasing the short circuit current (Dutta, [0046], [0049], Figs. 3C, 3D, 4A, 5, and 6B).
Hsieh teaches mechanically stacked tandem photovoltaic devices comprising a bonding layer comprising a first transparent electrode, a buried layer filling concave portions of the texture structure on the first transparent electrode layer, exposing portions of the first transparent electrode layer between the texture structure and the buried layer and a second transparent electrode layer on top surfaces of the buried 
Hsieh and modified Ahn are combinable as they are both concerned with the field of tandem solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Ahn in view of Hsieh by employing the bonding layer structure as taught by Hsieh as the bonding layer structure of Ahn where the bonding layer further comprises a buried layer filling the concave portions of the texture structure on the first transparent electrode layer, exposing portions of the first transparent electrode layer between the texture structure and the buried layer and a second transparent electrode layer on top surfaces of the buried layer, the exposed portion of the first transparent electrode layer and the truncated pyramid shapes of Ahn, wherein the second transparent electrode directly contacts the first transparent electrode layer as taught by Hsieh (Fig. 5 and para [0023] see: see: a transparent bonding structure 52 comprising an insulating adhesive 522 filling concave portions of textured first transparent conducting layer 521, where exposed portions of first transparent conducting layers 521 directly contacting the second transparent conducting 

Regarding claim 5 modified Ahn discloses the tandem solar cell of claim 1, where modified Ahn teaches the texture structure has a micrometer scale size (Dutta, [0050]) and although Ahn does not explicitly disclose wherein the texture structure has a size in the range of 0.1 µm to 20 µm, Ahn teaches the textured structure is formed to reduce the reflectance of long wavelength light at the surface of the silicon solar cell to improve conversion efficiency (Ahn, [0050]-[0052], [0087]).
Therefore, the reflectance of long wavelength light at the surface of the silicon solar cell is a variable that can be modified, among others, by varying a size of the texture structure.  For that reason, the size of the texture structure, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the size of the texture structure cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the size of the texture structure in the device of modified Ahn to obtain the desired reduction in reflectance of long wavelength light at the surface of the silicon solar cell (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 6 modified Ahn discloses the tandem solar cell of claim 1, and Ahn teaches wherein each of the first transparent electrode layer and the second transparent electrode layer independently includes aluminum zinc oxide (AZO), indium tin oxide (ITO), fluorine doped tin oxide (FTO), or indium zinc oxide (IZO) (Ahn, [0066], see: suitable transparent conductive oxides include AZO, ITO, FTO and ZIO).  

Regarding claim 7 modified Ahn discloses the tandem solar cell of claim 1, and Hsieh teaches wherein the buried layer includes a thermally curable or photocurable polymer material (Hsieh, Fig. 5 and paras [0022]-[0023] see: transparent adhesive layer 522 comprising an adhesive selected from the group consisting of PI, BCB, PFCB, epoxy resin and silicone which are considered examples of thermally curable or photocurable polymer materials).  

Regarding claim 8 modified Ahn discloses the tandem solar cell of claim 1, and Hsieh teaches wherein the buried layer comprises an epoxy resin, an acryl resin, a siloxane resin, or a vinyl acetate resin (Hsieh, Fig. 5 and paras [0022]-[0023] see: transparent adhesive layer 522 comprising an adhesive such as an epoxy resin or silicone).  

Regarding claim 9 modified Ahn discloses the tandem solar cell of claim 1, further comprising: 

an upper electrode connected to the perovskite upper cell (Ahn, [0045] Fig. 2 see: first electrode 140).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 recites the limitation “wherein the top surfaces of the buried layer, the exposed portions of the first transparent electrode layer and the truncated pyramid shapes form a flat plane”, which is not taught by the prior art of record. Hsieh teaches the interface of the top surfaces of the buried layer and the exposed portions of the first transparent electrode layer with the second transparent electrode layer is made uneven to improve bond strength (Hsieh, paras [0022]-[0023] see Fig. 5) and thus one having ordinary skill in the art would not have found sufficient motivation to provide this interface as a flat plane at the expense of the bonding strength. As such, claim 4 is found allowable over the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kondo et al (JP 2010232563A, see attached English machine translation) teaches a multijunction solar cell structure in Fig. 1 where adjacent subcells are interconnected by direct contact between transparent electrodes 6 through holes 20 formed in insulating substrates 2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726